FILED
                             NOT FOR PUBLICATION                              JUN 08 2010

                                                                          MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



CARLOS CHACLAN-PEREZ,                            No. 07-74005

               Petitioner,                       Agency No. A095-689-760

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted May 25, 2010 **

Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Carlos Chaclan-Perez, a native and citizen of Guatemala, petitions pro se for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his application for asylum,

withholding of removal, and protection under the Convention Against Torture


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence an adverse credibility determination, Sidhu v. INS, 220 F.3d 1085, 1088

(9th Cir. 2000), and we deny the petition for review.

      In his opening brief, Chaclan-Perez did not challenge the agency’s

dispositive determination that his asylum claim is time-barred. See

Martinez-Serrano v. INS, 94 F.3d 1256, 1259 (9th Cir. 1996) (issues not supported

by argument are deemed abandoned).

      Substantial evidence supports the agency’s adverse credibility

determination. Chaclan-Perez’s testimony was inconsistent with his asylum

application, see Li v. Ashcroft, 378 F.3d 959, 962 (9th Cir. 2004), and vague and

lacking in detail concerning his student status during the years he was allegedly

attacked and threatened because of his participation in the university student

organization, see Singh-Kaur v. INS, 183 F.3d 1147, 1153 (9th Cir. 1999) (holding

level of specificity proper consideration in adverse credibility determination). In

addition, Chaclan-Perez failed to provide evidence of his 1998 university

enrollment after the IJ granted a continuance for that purpose. See Sidhu, 220 F.3d

at 1090 (“[I]f the trier of fact either does not believe the applicant or does not know

what to believe, the applicant’s failure to corroborate his testimony can be fatal to

his . . . application.”). In the absence of credible testimony, Chaclan-Perez’s


                                           2                                      07-74005
withholding of removal claim fails. See Farah v. Ashcroft, 348 F.3d 1153, 1156

(9th Cir. 2003).

      Because Chaclan-Perez’s CAT claim is based on the testimony the agency

found not credible, and he points to no other evidence to show it is more likely

than not he would be tortured if returned to Guatemala, his CAT claim fails. See

id. at 1156-57.

      PETITION FOR REVIEW DENIED.




                                          3                                   07-74005